Citation Nr: 1722009	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-22 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1979 to September 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted service connection for chronic hypertensive kidney disease with hypertension.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a November 2012 rating decision, the RO denied entitlement to TDIU.  

In May 2013, the Veteran testified before the undersigned Veterans Law Judge in a video conference hearing; a transcript of the hearing is associated with the claims file.  

This matter was previously before the Board in June 2013 when, in part, it was remanded for additional development.  The Board's June 2013 decision also remanded the matter of entitlement to service connection for arthritis of the right and left hand as inextricably intertwined with the claim for TDIU.  In a February 2017 rating decision, the RO denied entitlement to service connection for arthritis of the right and left hand; the Veteran has not expressed disagreement with the decision, and the matter is not before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The evidence shows that the Veteran's occupational history includes working with a supermarket, as a field engineer, as a Director of Admissions at a high school, and as a ramp agent for an airline company.  See, e.g., January 2012 VA examinations; see also March 2013 VA Form 21-8940.  His educational background includes four years of college.  See March 2013 VA Form 21-8940.  

The Board notes that a total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment shall not be considered substantially gainful employment.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

In his March 2013 VA Form 21-8940, the Veteran indicated he last worked full-time in August 2011, and that he was currently employed as a ramp agent for an airline company since March 2012 working 20 hours per week.  In this case, it is unclear whether the Veteran's employment since August 2011 is "substantially gainful" within the meaning of 38 C.F.R. § 4.16.  See Faust v. West, 13 Vet. App. 342, 356 (2000) (holding that employment that generates annual income below the poverty threshold for one person, irrespective of the nature of hours or days the veteran actually works, is not substantially gainful employment).  Accordingly, the Board finds that efforts should be taken to determine whether his income since 2011 to the present is "substantially gainful."  In addition, inasmuch as it is not clear what the Veteran's duties are as a ramp agent, and whether he has any accommodations associated with his job, such information should be requested from the Veteran.  See Cantrell v. Shulkin, 28 Vet. App. 382 (2017).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate efforts to determine the Veteran's annual income from 2011 to the present, and determine if such income was below the poverty threshold for this period, to include acquiring Social Security Administration earning statements.  The Veteran should be notified that he may submit supporting documentation, such as a copy of his tax returns, or other financial information, if he so desires.  These efforts should be associated with the claims folder, to include the relevant poverty levels for this period.  

2. Request that the Veteran submit any lay statements or supporting documentation listing the nature, duties, and responsibilities of his employment as a ramp agent with his current airline company, as well as any statements or supporting documentation listing any accommodations that his employer has provided him, as well as the nature and cause of those accommodations.  

3. Then readjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




